Citation Nr: 1146937	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  10-05 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to payment or reimbursement of non-VA medical expenses incurred at East Jefferson General Hospital from January 6, 2009, to January 12, 2009.


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran who served on active duty from June 1975 to November 1976. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA), Medical Center in Mississippi. 

The Veteran had requested a Travel Board hearing in connection with his appeal.  Such a hearing was scheduled for August 11, 2011, but he failed to report.  In a letter received on August 22, 2011, he explained that due to conflicting appointments, he was unable to attend the hearing.  He requested that his Board hearing be rescheduled.  The undersigned has reviewed the Veteran's motion and determined that good cause for rescheduling the Travel Board hearing has been shown. See 38 C.F.R. § 20.702(c) (2) (2011). 

The appeal is REMANDED to the New Orleans Regional Office (RO) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his January 2010 VA Form 9 (substantive appeal) the Veteran requested a Travel Board hearing.  Although he failed to appear for the hearing scheduled in August 2011, for the reasons discussed above, the Board has granted his motion to reschedule the Travel Board hearing for good cause shown.  38 C.F.R. § 20.702(c) (2).  Because the Board may not proceed with an adjudication of the Veteran's claim without affording him the opportunity for such a hearing, and because Travel Board hearings are scheduled by the RO, a remand is required.  See 38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700(a).  Accordingly, the case is REMANDED for the following: 

Arrangements should be made for the Veteran to be scheduled for a Travel Board hearing at his local RO.  Notice of such hearing should be mailed to him at his current mailing address.  The case should then be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


